Exhibit 10.4

Kohlberg, Kravis Roberts & Co., L.P.
9 West 57th Street
New York, New York 10019

As of July 10, 1998

BRW Acquisition, Inc.
c/o Kohlberg Kravis Roberts & Co., L.P.
9 West 57th Street
New York, New York 10019

Dear Sirs:

                    This letter serves to confirm our retention by BRW
Acquisition, Inc. (the “Company”) to provide management, consulting and
financial services to the Company, as follows:

                    1.          The Company has retained us, and we hereby agree
to accept such retention, to provide to the Company, when and if called upon,
certain management, business strategy, consulting and financial services of the
type customarily performed by us.  The Company agrees to pay us an annual fee of
five hundred thousand dollars ($500,000.00), payable in quarterly installments
in arrears at the end of each calendar quarter.

                    2.          We may also invoice the Company for additional
fees in connection with acquisition or divestiture transactions or in the event
that we, or any of our affiliates, perform services for the Company above and
beyond those called for by this agreement.

                    3.          In addition to any fees that may be payable to
us under this agreement, the Company also agrees to reimburse us and our
affiliates, from time to time upon request, for all reasonable out-of-pocket
expenses incurred, including unreimbursed expenses incurred to the date hereof,
in connection with this retention, including travel expenses and expenses of our
counsel.

                    4.          The Company agrees to indemnify and hold us, our
affiliates and their and our respective partners, executives, officers,
directors, employees, agents and controlling persons (each such person,
including us, being an “Indemnified Party”) harmless from and against any and
all losses, claims, damages and liabilities (including, without limitation,
losses, claims, damages and liabilities arising from or in connection with legal
actions brought by or on behalf of the holders or future holders of the
outstanding securities of the Company or creditors or future creditors of the
Company), joint, several or otherwise, to which such Indemnified Party may
become subject under any applicable federal or state law, or otherwise, related
to or arising out of any activity contemplated by this agreement or our
retention pursuant to, and our or our affiliates’ performance of the services
contemplated by, this agreement and will reimburse any Indemnified Party for all
expenses (including counsel fees and disbursements) upon request as they are
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by the Company; provided, however,
that you will not be liable under the foregoing indemnification provision (and
amounts previously paid that are determined not required to be paid by the
Company pursuant to the terms of this Paragraph shall be repaid promptly) to the
extent that any loss, claim, damage, liability or expense is found in a final
judgment by a court to have resulted from our willful misconduct, bad faith or
gross negligence.  You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company related to or arising out of our retention pursuant to, or our
affiliates, performance of the services contemplated by, this agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final, non-appealable judgment by a court to have resulted from our willful
misconduct, bad faith or gross negligence.

--------------------------------------------------------------------------------




2

                    You also agree that, without our prior written consent, you
will not settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding to which an Indemnified Party
is an actual or potential party and in respect of which indemnification could be
sought under the indemnification provision in the immediately preceding
paragraph, unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.

                    Promptly after receipt by an Indemnified Party of notice of
any suit, action, proceeding or investigation with respect to which an
Indemnified Party may be entitled to indemnification hereunder, such Indemnified
Party will notify the Company in writing of the assertion of such claim or the
commencement of such suit, action, proceeding or investigation, but the failure
so to notify the Company shall not relieve the Company from any liability which
it may have hereunder, except to the extent that such failure has materially
prejudiced the Company.  If the Company so elects within a reasonable time after
receipt of such notice, the Company may participate at its own expense in the
defense of such suit, action, proceeding or investigation.  Each Indemnified
Party may employ separate counsel to represent it or defend it in any such suit,
action, proceeding or investigation in which it may become involved or is named
as a defendant and, in such event, the reasonable fees and expense of such
counsel shall be borne by the Company, provided, however,  that the Company will
not be required in connection with any such suit, action, proceeding or
investigation, or separate but substantially similar actions arising out of the
same general allegations or circumstances, to pay the fees and disbursements of
more than one separate counsel (other than local counsel) for all Indemnified
Parties in any single action or proceeding.  Whether or not the Company
participates in the defense of any claim, both the Company and we shall
cooperate in the defense thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearing, trial
and appeals, as may be reasonably requested in connection therewith.

                    If the indemnification provided for hereunder is finally
judicially determined by a court of competent jurisdiction to be unavailable to
an Indemnified Party, or insufficient to hold any Indemnified Party harmless, in
respect of any losses, claims, damages or liabilities (other than any losses,
claims, damages or liabilities found in a final judgment by a court to have
resulted from our willful misconduct, bad faith or gross negligence), then the
Company, on the one hand, in lieu of indemnifying such Indemnified Party, and
we, on the other hand, will contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities (i)
in such proportion as is appropriate to reflect the relative benefits received,
or sought to be received, by the Company on the one hand and us, solely in our
capacity as an advisor under this agreement, on the other hand in connection
with the transactions to which such indemnification, contribution or
reimbursement is sought, or (ii) if (but only if) the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and us on the other,
as well as any other relevant equitable considerations; provided, however, that
in no event shall our aggregate contribution hereunder exceed the amount of fees
actually received by us in respect of the transaction at issue pursuant to this
agreement.  The amount paid or payable by a party as a result of the losses,
claims, damages and liabilities referred to above will be deemed to include any
legal or other fees or expense, reasonably incurred in defending any action or
claim.  The Company and we agree that it would not be just and equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method which does not take into account the equitable
considerations referred to in this paragraph.  The indemnity, contribution and
expenses reimbursement obligations the Company has under this Paragraph shall be
in addition to any liability the Company may have, and notwithstanding any other
provision of this letter, shall survive the termination of this agreement.

--------------------------------------------------------------------------------




3

                    5.          Any advice or opinions provided by us may not be
disclosed or referred to publicly or to any third party (other than the
Company’s legal, tax, financial or other advisors), except in accordance with
our prior written consent.

                    6.          We shall act as an independent contractor, with
duties solely to the Company.  The provisions hereof shall inure to the benefit
of and shall be binding upon the parties hereto and their respective successors
and assigns.  Nothing in this agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and, to the extent expressly set forth herein, the
Indemnified Parties, any rights or remedies under or by reason of this
agreement.  Without limiting the generality of the foregoing, the parties
acknowledge that nothing in this agreement, expressed or implied, is intended to
confer on any present or future borders of any securities of the Company or its
subsidiaries or affiliates, or any present or future creditor of the Company or
its subsidiaries or affiliates, any rights or remedies under or by reason of
this agreement or any performance hereunder.

                    7.          This agreement shall be governed by and
construed in accordance with the laws of New York without regard to principles
of conflicts of law.

                    8.          The terms of this agreement are effective as of
July 10, 1998.  This agreement shall continue in effect from year to year unless
amended or terminated by the mutual consent of the parties hereto.

                    9.          Each party hereto represents and warrants that
the execution and delivery of this agreement by such party has been duly
authorized by all necessary action of such party.

                    10.        If any term or provision of this agreement or the
application thereof shall, in any jurisdiction and to any extent, be invalid and
unenforceable, such term or provision shall be ineffective, as to such
jurisdiction, solely to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable any remaining terms or provisions
hereof or affecting the validity or enforceability of such term or provision in
any other jurisdiction.  To the extent permitted by applicable law, the parties
hereto waive any provision of law that renders any term or provision of this
agreement invalid or unenforceable in any respect.

                    11.        Each of the Company and us waives all right to
trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) related to or arising out of our retention pursuant
to, or our performance of the services contemplated by this agreement.

                    12.          It is expressly understood that the foregoing
paragraphs 2-5, 10 and 11 in their entirety, survive any termination of this
agreement.

--------------------------------------------------------------------------------




4

                    If the foregoing sets forth the understanding between us,
please so indicate on the enclosed signed copy of this letter in the space
provided therefore and return it to us, whereupon this letter shall constitute a
binding agreement among us.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Perry Golkin

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Perry Golkin

 

 

 

Title:

Member

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCPETED

 

 

 

 

 

 

 

 

BRW Acquisition, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Perry Golkin

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Perry Golkin

 

 

 

Title:

President

 

 

 


--------------------------------------------------------------------------------